ORDER
PER CURIAM.
Kenneth Hardins (“Movant”) appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evi-dentiary hearing. Movant argues the motion court clearly erred in denying his motion because his counsel was ineffective for failing to investigate Movant’s background and present such evidence during Movant’s sentencing hearing.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).